


Exhibit 10.7
Execution Version
INTELLECTUAL PROPERTY LICENSE AGREEMENT
This Intellectual Property License Agreement (this “License Agreement”) is made
and entered into as of November 25, 2014 and effective as of the Distribution
Date (defined below), by and between OCCIDENTAL PETROLEUM CORPORATION, a
Delaware corporation (“OPC”), and CALIFORNIA RESOURCES CORPORATION, a Delaware
corporation (“CRC”) (each a “Party” and collectively, the “Parties”).
Recitals
A.    OPC and its Affiliates desire to grant CRC rights to the Object Code,
Source Code and Code Documentation of certain software that is owned by OPC
and/or its Affiliates and was used in the conduct of the business of CRC and its
Affiliates prior to the Distribution Date and listed in Exhibit A (the “Oxy
Owned Software”).
B.    OPC and its Affiliates desire to grant CRC rights to certain operations
Intellectual Property, user manuals, technical information, training manuals,
protocols, policies, and specifications or other explanatory or informational
materials that are owned by OPC and/or its Affiliates and listed in Exhibit B.
C.    OPC’s Affiliate, OXY USA Inc. (“OXY USA”), is the assignee of U.S. Patent
No. 7,731,037, and desires to grant CRC rights to this patent and any
extensions, divisions, continuations, reexaminations, and reissues thereof that
OXY USA owns or controls (collectively, the “Licensed Patents”).
D.    CRC and its Affiliates desire to grant OPC rights to certain data,
technical information, and other materials owned by CRC and/or its Affiliates
immediately after the Distribution Date, as more fully described in Schedule
1.3(c) (CRC Intellectual Property) to that certain Separation and Distribution
Agreement between the Parties, made and entered into as of November 25, 2014
(the “SDA”), along with any Intellectual Property associated therewith (the “CRC
Owned Data and Documentation”), as listed in Exhibit C.
E.    OPC desires to grant to CRC a limited non-exclusive license to the Oxy
Owned Software, Oxy Owned Operations IP, Supply Chain Documentation, and
Licensed Patents; and (ii) CRC desires to grant to OPC a limited non-exclusive
license to the CRC Owned Data and Documentation, on the terms and conditions set
forth in this License Agreement.
Agreement
In consideration of the promises and the respective agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
1.Definitions
1.1
When used in this License Agreement, the following terms shall have the meanings
set forth below:

(a)
“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation of any nature
(whether criminal, civil, legislative, administrative, regulatory, prosecutorial
or otherwise) by or before any federal, state, local, foreign or international
Governmental Authority or any arbitration or mediation tribunal.

(b)
“Acquirer” means any Third Party that acquires, either directly or indirectly,
Control, whether accomplished by statutory merger, consolidation or share
exchange, stock or asset sale or purchase, or any other form of transaction.

(c)
“Affiliate” means any Person which (i) Controls directly or indirectly a Party,
or (ii) is Controlled directly or indirectly by such Party, or (iii) is directly
or indirectly Controlled by a Person which directly or indirectly Controls such
Party.

(d)
“Code Documentation” means (i) any design specifications (e.g., logic manuals,
flow charts, and principles of operation), testing specifications, test
procedures (automated or manual), internal documentation (e.g., database schema
designs, functional specifications, training materials, sales guides, build
procedures) and (ii) any internal development tools (e.g., build tools, install
tools, test tools, debug/diagnostic tools, reviewer guides), and localization
versions, all of the foregoing to the extent provided to CRC by OPC under this
License Agreement and related to the Source Code of the software listed in
Exhibit A.

(e)
“Confidential Information” means any information of a Party or its Affiliates
(each a “Discloser”) that is not generally available to the public and is (i)
disclosed to the other Party or its Affiliates (each a “Recipient”); and (ii) in
the case of OPC or its Affiliates as a Discloser, related to the Oxy Owned
Software, Oxy Owned Operations IP, Supply Chain Documentation, or any
unpublished patent applications, or (iii) in the case of CRC or its Affiliates
as a Discloser, related to the CRC Owned Data and Documentation. Confidential
Information includes any information that meets the criteria above, regardless
of the form in which such information appears, or by which it is communicated
whether in tangible or intangible form, whether or not marked as confidential or
otherwise identified as confidential. However, Confidential Information does not
include any information that: (A) is already in the public domain at the time of
disclosure or becomes available to the public through no breach of this License
Agreement and without the fault of the Recipient; (B) was rightfully known to
the Recipient without obligation of confidentiality at the time of its
disclosure; (C) is independently developed by the Recipient without the use of
any Confidential Information; or (D) is subsequently learned from a Third Party
that has the right to disclose the Confidential Information and is not under a
confidentiality obligation to the Discloser.

(f)
“Control” means the ability to direct, manage or dictate the actions of or
determine the management of the entity in question, whether by the elections of
members of the board of directors or other governing body of such entity, or by
having a majority number of members of such governing body, or by any other
means.

(g)
“Distribution Date” has the meaning set forth in the SDA.

(h)
“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

(i)
“Intellectual Property” means any and all intellectual property rights, under
the law of any jurisdiction, both statutory and common law rights, including:
(i) utility models, supplementary protection certificates, statutory invention
registrations, patents and applications for same, and extensions, divisions,
continuations, reexaminations, and reissues thereof; (ii) trademarks, service
marks, trade names, slogans, domain names, logos, and trade dress (including all
goodwill associated with the foregoing), and registrations and applications for
registrations thereof; (iii) copyrights, moral rights, other rights in works of
authorship and registrations and applications for registration of the foregoing;
and (iv) trade secrets, know-how, and rights in confidential information,
including designs, concepts, compilations of information, methods, techniques,
procedures, processes, whether or not patentable.

(j)
“iSupplier Portal” is defined in Paragraph 2 of Exhibit B.

(k)
“License Agreement” is defined in the preamble.

(l)
“CRC” is defined in the preamble.

(m)
“CRC Owned Data and Documentation” is defined in the recitals.

(n)
“CRC Indemnitees” means CRC and its Affiliates, each of their respective
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing.

(o)
“OPC” is defined in the preamble.

(p)
“OPC Indemnitees” means OPC and its Affiliates, each of their respective
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing.

(q)
“Losses” means losses (including any diminution in value), costs, damages,
penalties and expenses (including legal and accounting fees and expenses and
costs of investigation and litigation), whether or not involving an Action.

(r)
“Object Code” means the machine-readable version of the software listed in
Exhibit A and provided to CRC by OPC under this License Agreement.

(s)
“OXY USA” is defined in the recitals.

(t)
“Oxy Owned Operations IP” is defined in Paragraph 1 of Exhibit B.

(u)
“Oxy Owned Software” is defined in the recitals.

(v)
“Party” or “Parties” is defined in the preamble.

(w)
“Person” means an individual, group, partnership, corporation, limited liability
company, trust or other association or entity, including Governmental
Authorities.

(x)
“SDA” is defined in the recitals.

(y)
“Source Code” means code, or any portions thereof, in human readable, high-level
language, which when compiled or assembled, becomes the executable Object Code,
or any portion thereof, of the software listed in Exhibit A and provided to CRC
by OPC under this License Agreement.

(z)
“Subsidiary” means, with respect to a Person, any Person which is Controlled
directly or indirectly by such Person.

(aa)
“Supply Chain Documentation” is defined in Paragraph 2 of Exhibit B.

(bb)
“Supply Chain Global Process Governance Teamsite” is defined in Paragraph 2 of
Exhibit B.

(cc)
“Supplier Webpage” is defined in Paragraph 2 of Exhibit B.

(dd)
“Third Party” means any Person that is not a Party to this License Agreement
other than an Affiliate of a Party.

(ee)
“Transfer” is defined in Section 8.1.

(ff)
“Use” means to copy, install, use, access, display, run, and otherwise interact
with, in its intended manner.

2.    License of Oxy Owned Software, Oxy Owned Operations IP, and Supply Chain
Documentation
2.1
License Grant.

(a)
Subject to CRC’s compliance with the terms and conditions of this License
Agreement, OPC, on behalf of itself and its Affiliates, hereby grants to CRC
(for itself and the beneficial use of CRC’s Affiliates) a royalty-free,
perpetual, non-exclusive, sublicensable license to (i) Use, modify, or otherwise
exploit, and (ii) create, Use, modify or otherwise exploit derivative works of,
the Oxy Owned Software, Oxy Owned Operations IP, and Supply Chain Documentation,
all of the foregoing solely and exclusively for CRC’s or its Affiliates’
internal business purposes.

(b)
Neither CRC nor its Affiliates shall Use the Oxy Owned Software, Oxy Owned
Operations IP, or Supply Chain Documentation for the sole or direct benefit of a
Third Party. Any use or modification of the Oxy Owned Software, Oxy Owned
Operations IP, or Supply Chain Documentation not expressly permitted in this
License Agreement is prohibited.

(c)
CRC’s right to sublicense the license granted with respect to the Oxy Owned
Software and Supply Chain Documentation pursuant to this Section 2.1 is limited
to sublicenses to Third Parties performing services or providing goods solely
and exclusively for the benefit of CRC or CRC’s Affiliates. For clarity, Use of
the Oxy Owned Software, Oxy Owned Operations IP, or Supply Chain Documentation
that benefits other interest owners in oil and gas leases or assets with respect
to which CRC or any of its Affiliates is the operator is not a violation of this
Section 2.1.

(d)
Solely with respect to the Oxy Owned Operations IP, CRC may sublicense the
license granted in this Section 2.1 to (i) Third Parties performing services or
providing goods solely and exclusively for the benefit of CRC or CRC’s
Affiliates; and (ii) a Third Party that acquires ownership of CRC oil and gas
assets from CRC or any of its Affiliates; provided, however, that (A) such
sublicense is in writing and contains confidentiality and use restrictions at
least as stringent as those in this Agreement; (B) with respect to a sublicense
under this subitem (ii), the sublicensed Oxy Owned Operations IP is limited to
the Oxy Owned Operations IP that directly and specifically relates to the oil
and gas assets so acquired by such Third Party, and (C) such sublicense includes
a right of OPC to enforce such sublicense, as a third party beneficiary,
directly against such Third Party sublicensee.

2.2
Ownership. As between the Parties, all right, title, and interest in and to the
Oxy Owned Software, Oxy Owned Operations IP, and Supply Chain Documentation,
including any derivative works of and all Intellectual Property related to the
Oxy Owned Software, Oxy Owned Operations IP, and Supply Chain Documentation, are
and at all times will be, the sole and exclusive property of OPC or its
Affiliates, as applicable. CRC, on behalf of itself and its Affiliates, hereby
assigns to OPC and its applicable Affiliates, all right, title, and interest it
has or may have in any derivative works of the Oxy Owned Software, Oxy Owned
Operations IP, and Supply Chain Documentation; provided, however, that CRC and
its Affiliates shall have no obligation under this Agreement to provide to OPC
any derivative works created from any of the Oxy Owned Software, Oxy Owned
Operations IP, or Supply Chain Documentation. Except as expressly set forth in
this License Agreement, CRC acquires no rights in or to the Oxy Owned Software,
Oxy Owned Operations IP, or Supply Chain Documentation. All rights not expressly
granted in this License Agreement are reserved to OPC and its Affiliates,
including the right to apply for any patents or other Intellectual Property
registrations related to the Oxy Owned Software, Oxy Owned Operations IP, or
Supply Chain Documentation.

2.3
Proprietary Notices. CRC shall not alter, obscure, or remove any trademark,
patent notice, or other proprietary or legal notice displayed by or contained in
any portion of the Oxy Owned Software, Oxy Owned Operations IP, or Supply Chain
Documentation or any associated materials.

2.4
No Updates. OPC has no obligation to provide CRC with any fixes or updates to
the Oxy Owned Software, Oxy Owned Operations IP, or Supply Chain Documentation,
or otherwise maintain the Oxy Owned Software, Oxy Owned Operations IP, or Supply
Chain Documentation in any way.

3.    Licensed Patents
3.1
License Grant. Subject to CRC’s compliance with the terms and conditions of this
License Agreement, OXY USA hereby grants to CRC (for itself and the beneficial
use of CRC’s Affiliates) a royalty-free, non-exclusive, sublicensable license to
make or have made, use, sell, and offer for sale, export, and import into the
United States and any other country or countries, any and all goods and services
covered by the Licensed Patents and to otherwise practice, exploit, modify,
enhance and use the Licensed Patents, including any such modifications or
enhancements, all to the extent solely and exclusively for the benefit of CRC
and CRC’s Affiliates. For clarity, exploitation of the foregoing license that
benefits other interest owners in oil and gas leases or assets with respect to
which CRC or any of its Affiliates is the operator is not a violation of this
Section 3.1.

3.2
Marking. CRC will mark all goods covered by the Licensed Patents with all
applicable proprietary legends (e.g., patent pending, patent numbers) as
required to ensure the enforceability of the Licensed Patents under all
applicable laws.

3.3
Ownership. As between the Parties, all right, title, and interest in and to the
Licensed Patents, including any modifications or improvements of and all
Intellectual Property related to the Licensed Patents, are and at all times will
be, the sole and exclusive property of OXY USA or its Affiliates, as applicable.
CRC, on behalf of itself and its Affiliates, hereby assigns to OXY USA and its
applicable Affiliates all right, title, and interest it has or may have in any
modifications or enhancement of the Licensed Patents. Except as expressly set
forth in this License Agreement, CRC acquires no rights in or to the Licensed
Patents. All rights not expressly granted in this License Agreement are reserved
to OPC and its Affiliates, including the right to apply for any patents or other
Intellectual Property registrations related to the Licensed Patents.

3.4
Infringement Notice. If CRC at any time becomes aware or receives notice of any
suspected or actual unauthorized use or other infringement of a Licensed Patent,
then CRC shall promptly give written notice thereof to OXY USA providing all
information in CRC’s or its Affiliates’ possession regarding such infringement.

3.5
Enforcement. OXY USA has the sole right to bring a legal action for infringement
of any and all Licensed Patents and to seek the recovery of damages related to
such infringement. Upon notice of suspected or actual infringement in accordance
with Section 3.4, at OXY USA’s sole discretion, OXY USA may bring a legal action
for such patent infringement or begin negotiations for the cessation of such
infringement. As between the Parties, OXY USA (a) has the sole and exclusive
right to sue and recover past, present, and future damages related to the
Licensed Patents incurred by OXY USA, CRC, and their respective Affiliates; (b)
has the sole and exclusive right and option to name CRC and any of its
Affiliates as a party plaintiff in such suit; and (c) may seek any damages
incurred as a result of such infringement of the Licensed Patents. Any amount
awarded or paid as a result of such legal action shall be paid to OXY USA. CRC
shall have the right to employ separate counsel and participate in the
prosecution of any infringement cause of action instituted by OXY USA at CRC’s
sole cost.

4.    CRC Owned Data and Documentation License
4.1
License Grant. Subject to OPC’s compliance with the terms and conditions of this
License Agreement, CRC, on behalf of itself and its Affiliates, hereby grants to
OPC (for itself and the beneficial use of OPC’s Affiliates) a royalty-free,
perpetual, non-exclusive, sublicensable license to (a) Use, modify, or otherwise
exploit, and (b) create, Use, modify or otherwise exploit derivative works of,
the CRC Owned Data and Documentation solely and exclusively for OPC’s or its
Affiliates’ internal business purposes. Neither OPC nor its Affiliates shall Use
the CRC Owned Data and Documentation for the sole or direct benefit of a Third
Party. Any use or modification of the CRC Owned Data and Documentation not
expressly permitted in this License Agreement is prohibited. For clarity, Use of
the CRC Owned Data and Documentation that benefits other interest owners in oil
and gas leases or assets with respect to which OPC or any of its Affiliates is
the operator is not a violation of this Section 4.1.

4.2
Ownership. As between the Parties, all right, title, and interest in and to the
CRC Owned Data and Documentation, including any derivative works of and all
Intellectual Property related to the CRC Owned Data and Documentation, are and
at all times will be, the sole and exclusive property of CRC or its Affiliates,
as applicable. OPC, on behalf of itself and its Affiliates, hereby assigns to
CRC and its applicable Affiliates, all right, title, and interest it has or may
have in any derivative works of the CRC Owned Data and Documentation; provided,
however, that OPC and its Affiliates shall have no obligation under this
Agreement to provide to CRC any derivative works created from any of the CRC
Owned Data and Documentation. Except as expressly set forth in this License
Agreement, OPC acquires no rights in or to the CRC Owned Data and Documentation.
All rights not expressly granted in this License Agreement are reserved to CRC
and its Affiliates, including the right to apply for any patents or other
Intellectual Property registrations related to the CRC Owned Data and
Documentation.

4.3
Proprietary Notices. OPC shall not alter, obscure, or remove any trademark,
patent notice, or other proprietary or legal notice displayed by or contained in
any portion of the CRC Owned Data and Documentation or any associated materials.

4.4
No Updates. CRC has no obligation to provide OPC with any fixes or updates to
the CRC Owned Data and Documentation, or otherwise maintain the CRC Owned Data
and Documentation in any way.

5.    Confidential Treatment
5.1
Protection. Each Party agrees to secure and protect the Confidential Information
of the other Party using at least as great a degree of care as it uses to
protect its own confidential information of a similar nature, but in no event
less than reasonable care. Each Party agrees to hold the Confidential
Information in confidence and not disclose it to Third Parties, except as
permitted under this License Agreement.

5.2
Other CRC Obligations. Except as expressly permitted by this License Agreement,
CRC agrees:

(a)
to keep the Oxy Owned Software, Oxy Owned Operations IP, and Supply Chain
Documentation confidential and to take appropriate steps to ensure that the
employees, agents, officers and representatives of CRC, contractors and CRC’s
Affiliates (as well as contractors of any such Affiliate) that Use the Oxy Owned
Software, Oxy Owned Operations IP, or Supply Chain Documentation pursuant to
this License Agreement keep the Oxy Owned Software, Oxy Owned Operations IP, and
Supply Chain Documentation confidential; and

(b)
not disclose or provide the Oxy Owned Software, Oxy Owned Operations IP, or
Supply Chain Documentation to any Third Party.

5.3
Other OPC Obligations. Except as expressly permitted by this License Agreement,
OPC agrees:

(a)
to keep the CRC Owned Data and Documentation confidential and to take
appropriate steps to ensure that the employees, agents, officers and
representatives of OPC, contractors and OPC’s Affiliates (as well as contractors
of any such Affiliate) that Use the CRC Owned Data and Documentation pursuant to
this License Agreement keep the CRC Owned Data and Documentation confidential;
and

(b)
not disclose or provide the CRC Owned Data and Documentation to any Third Party.

5.4
Legally Required Disclosure. Notwithstanding the foregoing, a Recipient may
disclose Confidential Information of a Discloser to a Governmental Authority but
only to the extent such disclosure is specifically required by applicable law,
stock exchange rules or by a governmental order, decree or regulation, in each
case, in the opinion of Recipient’s legal counsel. In addition, each Recipient
shall use best efforts to preserve the confidentiality of the Confidential
Information of the Discloser in any such disclosure to the extent the applicable
law, stock exchange rule, governmental order, decree or regulation gives such
Recipient the right to do so. Each Recipient agrees to inform the Discloser of
(a) any request or demand for disclosure made upon such Recipient by a
Governmental Authority and (b) such legal counsel’s opinion that such disclosure
is necessary prior to making such disclosure.

6.    Use by Affiliates
6.1
Same Rights. Any Affiliate of CRC shall have the same right to exploit the Oxy
Owned Software, Oxy Owned Operations IP, Supply Chain Documentation, and
Licensed Patents as CRC. Any Affiliate of OPC shall have the same right to
exploit the CRC Owned Data and Documentation as OPC. Each Affiliate that
exercises such right shall be bound by, and shall comply with all of the terms
and conditions of, this License Agreement as though it were “CRC” or “OPC,” as
applicable, hereunder, but CRC or OPC, as applicable, shall at all times remain
responsible for all Use or other exploitation of the Oxy Owned Software, Oxy
Owned Operations IP, Supply Chain Documentation, Licensed Patents or CRC Owned
Data and Documentation, as applicable, under this License Agreement by such
Affiliate.

6.2
Change in Affiliate Status. If at any time a prior Affiliate of CRC no longer
meets the definition of an Affiliate or should cease to exist, such prior
Affiliate shall immediately return to CRC all Oxy Owned Software, and Oxy Owned
Operations IP and Documentation in its possession and deliver a certificate from
an authorized officer stating that such delivery comprises and includes all Oxy
Owned Software, Oxy Owned Operations IP, and Supply Chain Documentation
previously in its possession, and such prior Affiliate shall cease to have the
right to exploit such Oxy Owned Software, Oxy Owned Operations IP, and Supply
Chain Documentation as well as the Licensed Patents. If at any time a prior
Affiliate of OPC no longer meets the definition of an Affiliate or should cease
to exist, such prior Affiliate shall immediately return to OPC all CRC Owned
Data and Documentation in its possession and deliver a certificate from an
authorized officer stating that such delivery comprises and includes all CRC
Owned Data and Documentation previously in its possession, and such prior
Affiliate shall cease to have the right to exploit such CRC Owned Data and
Documentation.

7.    Indemnities
7.1
CRC Indemnity. CRC agrees for itself and its Affiliates, successors, and
assigns, to defend, indemnify and hold the OPC Indemnitees harmless from and
against any and all Losses whatsoever incurred by and/or Actions imposed on any
OPC Indemnitee in connection with, related to, or arising from CRC’s or its
Affiliates’ possession, Use, and/or other exploitation of the licenses granted
by OPC pursuant to this License Agreement; REGARDLESS OF WHETHER SUCH CLAIM
INVOLVES THE NEGLIGENCE, STRICT LIABILITY, OR FAULT OF AN OPC INDEMNITEE.

7.2
OPC Participation in Defense. Any OPC Indemnitee may participate in its defense
at its own cost and expense and CRC will consult with OPC in connection with
defense and settlement.

7.3
OPC Indemnity. OPC agrees for itself and its Affiliates, successors, and
assigns, to defend, indemnify and hold the CRC Indemnitees harmless from and
against any and all Losses whatsoever incurred by and/or Actions imposed on any
CRC Indemnitee in connection with, related to, or arising from OPC’s or its
Affiliates’ possession, Use, and/or other exploitation of the license granted by
CRC pursuant to this License Agreement; REGARDLESS OF WHETHER SUCH CLAIM
INVOLVES THE NEGLIGENCE, STRICT LIABILITY, OR FAULT OF A CRC INDEMNITEE.

7.4
CRC Participation in Defense. Any CRC Indemnitee may participate in its defense
at its own cost and expense and OPC will consult with CRC in connection with
defense and settlement.

8.    Transfer and Assignment
8.1
No Transfer except as Permitted. Except as expressly permitted by this License
Agreement, neither Party shall sell, sublicense, assign or transfer, in whole or
in part, directly or indirectly, by contract, operation of law or otherwise
(“Transfer”) this License Agreement or any rights granted herein to any Third
Party without the other Party’s prior written consent, which may be withheld,
conditioned or delayed at the sole discretion of the other Party. A change of
control is considered a Transfer. Any Transfer to a Third Party not permitted by
this License Agreement shall automatically and, without any further action, be
void ab initio.

8.2
Permitted Transfer. Upon written notice to the other Party, a Party may Transfer
this Agreement in its entirety to (a) an Affiliate or (b) an Acquirer, provided
that such Affiliate or Acquirer agrees in writing to be bound by all terms and
conditions of this License Agreement, including all obligations and liabilities.

9.    Termination of License
9.1
Conditions of Termination. This License Agreement and the licenses granted
herein may be terminated immediately by a Party:

(a)
if the other Party breaches, in any material respect, any provision of this
License Agreement and fails to remedy such breach within thirty (30) days
following notice thereof from the non-breaching Party; or

(b)
automatically, without any further action, should the other Party voluntarily
file a petition in bankruptcy or assign, voluntarily or involuntarily, its
assets for the benefit of its creditors or should proceedings be commenced
against or by the other Party under any bankruptcy, insolvency or similar
statute.

9.2
Effect of Termination.

(a)
Upon termination of this License Agreement by OPC pursuant to Section 9.1, CRC
and each Affiliate in possession of Oxy Owned Software, Oxy Owned Operations IP,
or Supply Chain Documentation shall destroy all such Oxy Owned Software, Oxy
Owned Operations IP, or Supply Chain Documentation in its possession, shall
retain no copies thereof, and shall provide evidence satisfactory to OPC of such
destruction. Notwithstanding the foregoing, neither CRC nor its Affiliates shall
be required to destroy any Oxy Owned Software, Oxy Owned Operations IP, or
Supply Chain Documentation that is on any backup, archival, disaster recovery,
or similar media.

(b)
Upon termination of this License Agreement by CRC pursuant to Section 9.1, OPC
and each Affiliate in possession of CRC Owned Data and Documentation shall
destroy all such CRC Owned Data and Documentation in its possession, shall
retain no copies thereof, and shall provide evidence satisfactory to CRC of such
destruction. Notwithstanding the foregoing, neither OPC nor its Affiliates shall
be required to destroy any CRC Owned Data and Documentation that is on any
backup, archival, disaster recovery, or similar media.

(c)
All provisions of this License Agreement relating to the confidentiality of or
restrictions on the use of the Oxy Owned Software, Oxy Owned Operations IP,
Supply Chain Documentation, Licensed Patents, or CRC Owned Data and
Documentation shall survive any termination of this License Agreement.

9.3
No Cross Default.

(a)
A breach by OPC or its Affiliates of its or their obligations as a licensee
under this License Agreement will not be deemed to be a breach of OPC’s rights
or obligations as a licensor under this License Agreement, and will not affect
OPC’s rights to its Oxy Owned Software, Oxy Owned Operations IP, or Supply Chain
Documentation that is licensed to CRC hereunder.

(b)
A breach by CRC or its Affiliates of its or their obligations as a licensee
under this License Agreement will not be deemed to be a breach of CRC’s
obligations as a licensor under this License Agreement, and will not affect
CRC’s rights to its CRC Owned Data and Documentation that is licensed to OPC
hereunder.

10.    Warranty and Disclaimers
10.1
No Liability.

(d)
OPC and its Affiliates shall not be liable for any loss, damage, injury or other
casualty of any kind or by whomsoever caused, to the person or property of
anyone, including CRC or its Affiliates, agents or customers, arising out of or
resulting from CRC’s and/or its Affiliates or their respective successors, or
assigns, possession, Use, or other exploitation of any of the Oxy Owned
Software, Oxy Owned Operations IP, Supply Chain Documentation, or the Licensed
Patents.

(e)
CRC and its Affiliates shall not be liable for any loss, damage, injury or other
casualty of any kind or by whomsoever caused, to the person or property of
anyone, including OPC or its Affiliates, agents or customers, arising out of or
resulting from OPC’s and/or its Affiliates or their respective successors, or
assigns, possession, Use, or other exploitation of any of the CRC Owned Data and
Documentation.

10.2
No Other Warranties. CRC ACCEPTS THE OXY OWNED SOFTWARE, OXY OPERATIONS IP,
SUPPLY CHAIN DOCUMENTATION, AND LICENSED PATENTS “AS IS” AND “WITH ALL FAULTS”
(WHETHER DETECTABLE OR NOT). OPC ACCEPTS THE CRC DATA AND DOCUMENTATION “AS IS”
AND “WITH ALL FAULTS” (WHETHER DETECTABLE OR NOT). NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF ANY KIND OR DESCRIPTION WITH
RESPECT TO THE OXY OWNED SOFTWARE, OXY OPERATIONS IP, SUPPLY CHAIN
DOCUMENTATION, LICENSED PATENTS, OR CRC DATA AND DOCUMENTATION, INCLUDING ANY
WARRANTY REGARDING MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, OR
NON-INFRINGEMENT, INCLUDING ANY NON-INFRINGEMENT BASED ON THE POSSESSION, USE,
OR OTHER EXPLOITATION OF THE OXY OWNED SOFTWARE, OXY OPERATIONS IP, SUPPLY CHAIN
DOCUMENTATION, LICENSED PATENTS, OR CRC DATA AND DOCUMENTATION. IN ADDITION, (A)
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF ANY
KIND OR DESCRIPTION WITH RESPECT TO THE QUALITY, ACCURACY, VALUE OR USEFULNESS
OF THE OXY OWNED SOFTWARE, OXY OPERATIONS IP, SUPPLY CHAIN DOCUMENTATION,
LICENSED PATENTS, OR THE CRC DATA AND DOCUMENTATION, AND (B) OPC MAKES NO
REPRESENTATION OR WARRANTY THAT CRC’S USE OF THE OXY OWNED SOFTWARE WILL BE
UNINTERRUPTED OR ERROR-FREE. ALL OF THE FOREGOING WARRANTIES ARE HEREBY
DISCLAIMED.

10.3
No Consequential Damages. NEITHER PARTY SHALL IN ANY EVENT BE LIABLE TO THE
OTHER PARTY OR ANY OTHER PERSON (INCLUDING ANY AFFILIATE OF THE OTHER PARTY) FOR
ANY PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES WHATSOEVER RESULTING
FROM OR ARISING OUT OF THIS LICENSE AGREEMENT OR THE POSSESSION, USE, OR OTHER
EXPLOITATION BY A PARTY OR ITS AFFILIATES OR SUCH OTHER PERSON OF THE OXY OWNED
SOFTWARE, OXY OPERATIONS IP, SUPPLY CHAIN DOCUMENTATION, LICENSED PATENTS, OR
CRC DATA AND DOCUMENTATION, INCLUDING LOSS OF PROFIT, LOSS OF OPPORTUNITY, OR
BUSINESS INTERRUPTION, HOWEVER THE SAME MAY BE CAUSED AND EVEN IF A PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSS.

11.    Miscellaneous
11.1
Non-exclusivity. This License Agreement is non-exclusive. Nothing in this
License Agreement prevents OPC from granting rights to any or all of the Oxy
Owned Software, Oxy Owned Operations IP, Supply Chain Documentation, and/or
Licensed Patents to any Third Parties on such prices and terms as OPC may
establish, and nothing in this License Agreement prevents CRC from granting
rights to any or all of the CRC Owned Data and Documentation to any Third
Parties on such prices and terms as CRC may establish.

11.2
Entirety of Agreement. This License Agreement and the SDA contain the entire
agreement between the Parties with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the Parties other
than those set forth or referred to herein or therein.

11.3
Incorporation of Provisions of SDA. The following provisions of the SDA are
hereby incorporated by reference and will apply to this License Agreement as if
fully set forth herein: Article IV (Dispute Resolution); Sections 10.1
(Counterparts; Corporate Power), 10.2 (Governing Law; Waiver of Trial by Jury);
10.4 (Third Party Beneficiaries), except as expressly set forth otherwise in
this Agreement, 10.6 (Severability), 10.7 (Force Majeure), 10.9 (Expenses),
10.11 (Headings), 10.13 (Waivers of Default), 10.14 (Specific Performance),
10.15 (Amendments), and 10.16 (Interpretation).

11.4
Notices. All notices, requests, claims, demands or other communications under
this License Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service), or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 11.4):

If to OPC:
Occidental Petroleum Corporation
5 Greenway Plaza
Houston, Texas 77046-0506
Facsimile: (713) 985-8934
Attention: General Counsel


If to CRC:


California Resources Corporation
10889 Wilshire Boulevard
Los Angeles, California 90024
Facsimile: (310) 443-6192
Attention: General Counsel
Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.
11.5
Survival. Those provisions that would require survival in order to give them
full force and effect, including Sections 7–11, shall survive the termination or
expiration of this License Agreement, regardless of the date, cause or manner of
such termination.

11.6
No Partnership or Joint Venture. This License Agreement shall not be deemed to
create a legal partnership, agency or joint venture between or among any of the
Parties hereto or between or among any partners, members or stockholders or any
Affiliates (as defined in the Securities Act of 1933, as amended) of any of
them. All liabilities and obligations hereunder are the sole and separate
responsibility of each Party, and are not joint and several.

[Signature page follows.]


IN WITNESS WHEREOF, the Parties have signed this License Agreement as of the
date first set forth above.
OPC:

OCCIDENTAL PETROLEUM CORPORATION



By:    /s/ Ioannis Charalambous    
Name:    Ioannis Charalambous
Title:    Vice President




















































































Signature Page to Intellectual Property License Agreement
OXY USA (for purposes of Section 3 only):

OXY USA Inc.



By:    /s/ Nicole E. Clark    
Name:    Nicole E. Clark
Title:    Vice President and Secretary
 

























































































Signature Page to Intellectual Property License Agreement
CRC:


CALIFORNIA RESOURCES CORPORATION



By:    /s/ Todd A. Stevens    
Name:    Todd A. Stevens
Title:    President and Chief Executive Officer



















































































Signature Page to Intellectual Property License Agreement
Exhibit A
Oxy Owned Software


No.
Name
Notes
1.    
AD Tools
 
2.    
AFE - ElkHills
 
3.    
AFE - FP&A
 
4.    
Application MarketPlace
 
5.    
Audit Pack
 
6.    
Business Names and Associates
 
7.    
Business Unit Dashboard KPI
 
8.    
CATTS Report
 
9.    
Centralized Delegation of Authority
 
10.    
Credit & Accounts Receivable Reporting System
 
11.    
Deployment Console
 
12.    
Elk Hills Mobile Self-Assessment Check Lists
 
13.    
Elk Phone
 
14.    
eMinder
 
15.    
Field Assist
(a)
16.    
FileNET Access Request
 
17.    
FileNET Doc Link
 
18.    
FileNET InvoiceLink
 
19.    
FileNET OxyDocs
 
20.    
FinODS
 
21.    
FracFocus
 
22.    
Global Phone Directory
 
23.    
HES and Management Crew Visits
 
24.    
HES Contractor Hours
 
25.    
HES Risk Registers
 
26.    
IDM.Oxy.com
 
27.    
IPTracker
 
28.    
IRS
 
29.    
KMS Single Sign On Validation
 
30.    
LaunchXP
 
31.    
Matching Gifts
 
32.    
MAWAS/CONWAS HES OOG Executive Reporting
 
33.    
Meter Cross Reference & Hierarchy System
 
34.    
Monthly Contractor (Web)
 
35.    
MSDS Archive Search
 
36.    
Network Printer Locator
 
37.    
New Hire Website (OxyLink)
 
38.    
NMM
 
39.    
OAS (Domestic)
 
40.    
ODBC for Ingres 9.2
 
41.    
OPC Reserves Template Add-In(ResAddin)
 
42.    
Oracle Password Change Tool
 
43.    
OTS Monthly Maintenance Module
 
44.    
OXY Absence and Travel Request System
 
45.    
OXY Corporate AFE
 
46.    
Oxy Desktop Service
 
47.    
OXY GIS
 
48.    
Oxy Promotional Products
 
49.    
Oxy Reports
 
50.    
Oxy Safety Toolbox
 
51.    
OxyLink Home Page
 
52.    
OxyNet Location Pages
 
53.    
OxyNET News & Events
 
54.    
OxyRoyalty.com
 
55.    
OxyTools
 
56.    
PC Inventory
 
57.    
Personal Meter Hierarchy
 
58.    
Petrel 3D Surveillance Plug-in
 
59.    
Petrel Dykstra Parsons Plug-in
 
60.    
Power² Observation Checklist
 
61.    
Property Master
 
62.    
Property Ownership System
 
63.    
PSP ODS (Operational Data Store)
 
64.    
RPCNet AFE Prep Tool
 
65.    
Run Ticket System
 
66.    
Software Asset Management
 
67.    
SPLITS
 
68.    
SSO for ADP Executive Benefits
 
69.    
SSO for Sungard
 
70.    
SSO for Talent Management
 
71.    
SSO for Taleo
 
72.    
SSO for Training Mine
 
73.    
Tank Setting OIT
 
74.    
Taproot 5.x Web Client Configuration
 
75.    
Taproot Snapchart Caspol
 
76.    
THUMS Dashboard
 
77.    
Transenergy
 
78.    
Unplanned Outage Notification System
 
79.    
Vendor Gift and Entertainment Disclosure
 
80.    
Voice Circuit Inventory
 
81.    
Well Select
 
82.    
Work Accident Summary
 
83.    
WST
 



Notes:
(a):     Does not include any “Petrasoft Derivatives” as defined and licensed to
OPC and its Affiliates in the Field Assist License and Services Agreement
between PetraSoft Consulting Inc. and OXY Inc., dated May 16, 2012.


Exhibit B
Oxy Owned Operations IP and Supply Chain Documentation


1.    All Intellectual Property (other than the Licensed Patents and
Intellectual Property in the Oxy Owned Software and Supply Chain Documentation)
(a) owned by OPC or its Affiliates immediately prior to the Distribution Date,
and (b) necessary for the conduct of the business of CRC and its Subsidiaries as
conducted immediately prior to the Distribution Date (all of the foregoing, the
“Oxy Owned Operations IP”), including:
▪
Formulas and procedures for IOR and EOR methods, including water injection,
steam injection, CO2 injection, gas injection and chemical injection; and

▪
Proprietary processes and procedures for drilling wellbore anti-collision (e.g.,
assessing and mitigating risk).

2.    Intellectual Property in the following documentation (the “Supply Chain
Documentation”):
When used in this Exhibit B, the following terms shall have the meanings set
forth below:
(i)    “iSupplier Portal” means the Oracle iSupplier Portal that is a component
of the Oracle E-Business Suite application software licensed by OPC or its
Affiliates.
(ii)    “Supplier Webpage” means an external website maintained by OPC
containing a collection of Oxy Owned Operations IP and Documentation related to
orientation, support information, and tools for prospective or registered
suppliers of OPC.
(iii)    “Supply Chain Global Process Governance Teamsite” means an internal
website maintained by OPC containing a collection of Oxy Owned Operations IP and
Documentation related to support information and tools for supply chain
processes, systems, departments, and internal stakeholders.
The documents listed below are the versions of such documents existing at the
referenced locations as of the Distribution Date.


Document Name
Document Description
Document Type
Location
Process Webpages
List of tabs within the Supply Chain Global Process Governance Teamsite
Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/PROCESS%20WEBPAGES/Forms/AllItems.aspx
ADP Supplier Contract Conversion
List to administrate and track the ADP (Automatic Data Processing, Inc.)
supplier contract conversion
Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/ADP%20Supplier%20Contract%20Conversion/AllItems.aspx
Approved Forms Administration
List to administrate and track approved forms publication
Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/Approved%20Forms%20Administration/AllItems.aspx
Dashboards and Reports
List of reports and dashboards on the Supply Chain Global Process Governance
Teamsite
Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/SCM%20Documents/AllItems.aspx
Documentation
Training materials, process instructions, and templates




Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/PROCESS%20QUICK%20REFERENCES/AllItems.aspx
Item Master Administration
List to administrate and track item master requests
Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/Item%20Master%20Administration/AllItems.aspx
P-Card Audit Violations List
List to administrate and track p-card audit violations
Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/PCard_Audit_Violations_List/AllItems.aspx
Processes – SCM
List of supply chain management (SCM) processes
Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/SCM%20Processes%20Links/AllItems.aspx


Supplier Inquiry List
List to administrate and track resolution of supplier help desk inquiries
Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/Supplier%20Inquiry%20List/SUPPLIER%20INQUIRIES%20ALL.aspx
Supplier Merge List
List to administrate and track resolution of supplier merge cases
Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/SUPPLIER%20MERGE%20LIST/AllItems.aspx
Vendor Master Requests
List to administrate and track resolution of requests for supplier registration,
onboarding, modifications, inactivation, reactivations, iSupplier supplier
contact registration, and contract related data setup; only applicable in USA
Supply Chain Global Process Governance Teamsite
http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/Vendor_Master_Requests_List/AllItems.aspx
Supplier Webpage Main Page
Home page for orientation, support information and tools for prospective or
registered suppliers
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Pages/overview.aspx
Prospective Supplier Registration Page
Web page for prospective suppliers to register
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Pages/ProSup.aspx
User Guide – Submit Prospective Supplier Registration Form
Online user guide that describes how prospective suppliers can submit a
registration form
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/iSupplier%20Portal%20User%20Handbook.pdf
User Guide – Overview to Access, Passwords, Navigation
and Notifications
Online user guide that provides a general overview of the iSupplier Portal
(i.e., how to access, reset passwords, navigate, define preferences and
notifications)
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Overview%20to%20%20Access,%20Passwords,%20Navigation%20and%20Notifications.pdf
User Guide – Administrate Users - Security Administrator
Online user guide that describes how to create, update, inactivate iSupplier
Portal users, and reset user passwords
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Administrate%20Users%20-%20Security%20Administrator.pdf


User Guide – Respond to Request for Information (RFI)
Online user guide that describes how to view, acknowledge and submit response to
request ror information (RFI)
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Respond%20to%20Request%20for%20Information%20(RFI).pdf
User Guide – Quote Request for Quotation (RFQ)
Online user guide that describes how to view, acknowledge and submit quote for
request for quotation (RFQ)
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Quote%20Request%20for%20Quotation%20(RFQ).pdf
User Guide – View and/or Accept Purchasing Documents
Online user guide that describes how to view purchasing documents (purchase
orders, services orders, contracts, master services agreements, etc.), their
price, and to electronically accept a purchasing document
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/iSupplier%20User%20Guide%20-%20View%20or%20Accept%20Purchasing%20Documents%20V3.pdf
User Guide –View Receipts and Returns
Online user guide that describes how to view receipts and returns
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/UserGuide_ViewReceiptsandReturns.pdf
User Guide – View and Submit Contractual Deliverables
Online user guide that describes how to view and submit information and
documentation associated with a purchasing document
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20View%20and%20Submit%20Contractual%20Deliverables.pdf
User Guide – View Invoices and Payments
Online user guide that describes how to view invoices and payments
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20View%20Invoices%20and%20Payments.pdf
User Guide – Create Invoices
Online user guide that describes how to electronically submit invoices against
standard purchase orders
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Create%20Invoices.pdf


User Guide – Create and View Credit Memos
Online user guide that describes how to electronically submit credit memos
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Create%20and%20View%20Credit%20Memos.pdf
User Guide – Create iSupplier Supplier Charges
Online user guide that describes how to , and electronically view and submit
supplier charges and field ticket invoices against agreements
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/View_and_Create_Supplier_Charges_Invoices.pdf
Integrated Supplier Implementation Guide
Online supplier implementation guide containing the standards used for secured
electronic invoice data exchange (i.e. supplier charges)
Supplier Webpage
http://www.oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/INTEGRATED_SUPPLIER_IMPLEMENTATION_GUIDE%20V1.pdf
Supplier B2B Integration Readiness and Technical Assessment Questionnaire
Questionnaire to capture critical information necessary to assess whether
electronic business data can be exchanged with a supplier
Supplier Webpage
http://www.oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/Supplier_B2B
Integration_Readiness_and_Technical_Assessment_Questionnair.docx
Registered Supplier Information Modification Form
Online form used for currently registered suppliers to add, remove, or modify
information on a supplier’s registration form
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/Supplier_Registration_Modification_Form.docx
Frequently Asked Questions
Online guide providing answers to frequently asked questions about the iSupplier
Portal, supplier invoices, etc.
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/iSupplier_Portal_FAQs.pdf
Supplier Help Desk Page
Web page allowing users to submit inquiries regarding the iSupplier Portal and
supplier related business processes
Supplier Webpage
http://oxy.com/OurBusinesses/OilAndGas/DBWU/Pages/supplierinquiry.aspx



Exhibit C
CRC Owned Data and Documentation


The data and documentation set forth in Schedule 1.3(c) (CRC Intellectual
Property) of the SDA.

1 of 1